

116 HR 4896 IH: Advancing Infrastructure Development in Appalachia Act 
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4896IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. Mooney of West Virginia (for himself, Mr. Trone, Mrs. Miller, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to establish a program to improve infrastructure development
			 in Appalachia, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Infrastructure Development in Appalachia Act  or the AID in Appalachia Act. 2.Balance exchanges for infrastructure program (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					171.Balance exchanges for infrastructure program
 (a)DefinitionsIn this section: (1)Administratively allocatedThe term administratively allocated means the allocation by the Secretary of budget authority for a project under the TIFIA program that occurs when—
 (A)a potential applicant has been invited into the creditworthiness phase for a project under the TIFIA program; or
 (B)the project is subject to a master credit agreement (as defined in section 601(a)), in accordance with section 602(b)(2).
 (2)Appalachian stateThe term Appalachian State means a State that contains 1 or more counties in the Appalachian region (as defined in section 14102(a) of title 40).
 (3)ProgramThe term program means the Balance Exchanges for Infrastructure Program established under subsection (b). (4)TIFIA carryover balance (A)In generalThe term TIFIA carryover balance means the amounts made available for the TIFIA program for previous fiscal years that are unobligated and have not been administratively allocated.
 (B)InclusionThe term TIFIA carryover balance includes— (i)the applicable amount of contract authority for the amounts described in subparagraph (A); and
 (ii)the equivalent amount of obligation limitation for the fiscal year in which the Secretary makes a transfer under subsection (f)(2).
 (5)TIFIA programThe term TIFIA program has the meaning given the term in section 601(a). (b)EstablishmentThe Secretary shall establish a program, to be known as the Balance Exchanges for Infrastructure Program, in accordance with this section to provide flexibility for the Secretary and States to improve highway infrastructure.
						(c)Offer To fund projects or exchange funds
 (1)SolicitationFor each fiscal year for which an amount is reserved under subsection (f)(1), the Secretary shall— (A)not later than December 1 of that fiscal year—
 (i)solicit requests from Appalachian States to return amounts under subsection (d)(1)(A); and (ii)solicit applications from Appalachian States for grants under subsection (e); and
 (B)require that, not later than 60 days after the date of the solicitations under subparagraph (A), each Appalachian State that elects to participate in the program shall submit to the Secretary either—
 (i)a request that describes the amount that the Appalachian State requests to return under subsection (d)(1)(A); or
 (ii)an application for a grant under subsection (e). (d)Exchange agreements (1)In generalThe Secretary shall enter into an agreement with each Appalachian State that submits a request under subsection (c)(1)(A)(i) under which—
 (A)the Appalachian State shall return to the Secretary all, or at the discretion of the Appalachian State, a portion of, the unobligated amounts from the Highway Trust Fund (including the applicable amount of contract authority and an equal amount of special no-year obligation limitation associated with that contract authority) apportioned to the Appalachian State for the Appalachian development highway system under section 14501 of title 40 (but not including any amounts made available by an appropriations Act without an initial authorization); and
 (B)the Secretary shall transfer to the Appalachian State, from amounts transferred to the program under subsection (f)(2) for that fiscal year, an amount (including the applicable amount of contract authority and an equal amount of annual obligation limitation) equal to the amount that the Appalachian State returned under subparagraph (A) that shall be used to carry out projects described in paragraph (3).
 (2)State limitationThe amount of contract authority returned by an Appalachian State under paragraph (1)(A) may not exceed the amount of the special no-year obligation limitation available to the Appalachian State prior to the return of the special no-year obligation limitation under that paragraph.
							(3)Eligible projects
 (A)In generalA project eligible to be carried out using funds transferred to an Appalachian State under paragraph (1)(B) is a project described in subsections (b) and (c) of section 133.
 (B)Federal shareThe Federal share of the cost of a project carried out using funds transferred to an Appalachian State under paragraph (1)(B) shall be up to 100 percent, at the discretion of the Appalachian State.
 (C)Application of section 133Except as otherwise provided in this paragraph, section 133 shall not apply to a project carried out using funds transferred to an Appalachian State under paragraph (1)(B).
 (4)Total limitationFor each fiscal year, the total amount exchanged under paragraph (1) shall not exceed the amount available to be transferred to the program under subsection (f).
 (5)Amounts exchangedFor each fiscal year, if the total amount requested by all Appalachian States to return under paragraph (1)(A) is greater than the amount described in paragraph (4), the Secretary shall exchange amounts under paragraph (1) based on the proportion that—
 (A)the amount requested to be returned for the fiscal year by the Appalachian State; bears to (B)the amount requested to be returned for the fiscal year by all Appalachian States.
								(e)Appalachian development highway system corridor grants
 (1)In generalUsing amounts returned to the Secretary under subsection (d)(1)(A), the Secretary shall provide grants of contract authority, to remain available until expended, and subject to special no-year obligation limitation, on a competitive basis to Appalachian States for eligible projects described in paragraph (2).
 (2)Eligible projectA project eligible to be carried out with a grant under this subsection is a project that is— (A)eligible under section 14501 of title 40 as of the date of enactment of this section; and
 (B)reasonably expected to begin construction by not later than 2 years after the date of obligation of funds provided under this subsection for the project.
 (3)ApplicationTo be eligible to receive a grant under this subsection, an Appalachian State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (4)Federal shareThe Federal share of the cost of a project carried out using a grant provided under this subsection shall be up to 100 percent, at the discretion of the Appalachian State.
 (5)LimitationAn Appalachian State that enters into an agreement to exchange funds under subsection (d) for any fiscal year shall not be eligible to receive a grant under this subsection.
							(f)Transfer from TIFIA program
 (1)In generalOn October 1 of each fiscal year, the Secretary shall reserve, for the purpose of funding transfers under paragraph (2) until the transfers are completed, the amount of TIFIA carryover balance that exceeds the amount available to carry out the TIFIA program for that fiscal year.
 (2)TransfersFor each fiscal year, not later than 60 days after the date on which the Secretary receives the responses to the solicitations under subsection (c)(1), the Secretary shall transfer from the TIFIA program to the program an amount of contract authority and equal amount of obligation limitation that is equal to the lesser of—
 (A)the total amount requested by all Appalachian States for the fiscal year under subsection (c)(1)(B)(i);
 (B)the total amount requested by all Appalachian States for grants under subsection (c)(1)(B)(ii); and (C)the amount reserved under paragraph (1)..
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 170 the following:
				
					
						171. Balance exchanges for infrastructure program..
			